Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 1 of 48 PageID 1




                            UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA

  COMMODITY FUTURES TRADING
  COMMISSION,

                 Plaintiff,                         Case No.: 20-1657

                 v.
                                                    Hon.___________________
  HIGHRISE ADVANTAGE, LLC, BULL
  RUN ADVANTAGE, LLC, GREEN
  KNIGHT INVESTMENTS, LLC, KING
  ROYALTY LLC, SR&B INVESTMENT
  ENTERPRISES, INC., AVINASH SINGH,
  RANDY ROSSEAU, DANIEL
  COLOGERO, HEMRAJ SINGH, and
  SURUJPAUL SAHDEO,
             Defendants.


       COMPLAINT AGAINST HIGHRISE ADVANTAGE, LLC; BULL RUN
   ADVANTAGE, LLC; GREEN KNIGHT INVESTMENTS, LLC; KING ROYALTY
    LLC; SR&B INVESTMENT ENTERPRISES, INC.; AVINASH SINGH; RANDY
  ROSSEAU; DANIEL COLOGERO; HEMRAJ SINGH; AND SURUJPAUL SAHDEO,
          FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES,
                    AND OTHER EQUITABLE RELIEF

         Plaintiff Commodity Futures Trading Commission (“Commission” or “CFTC”), an

  independent federal agency, by and through its attorneys, hereby alleges as follows:

                                          I. SUMMARY

         1.      Beginning in or around February 2013 and continuing to the present

  (“Relevant Period”), Avinash Singh (“Singh”) and his company Highrise Advantage, LLC

  (“Highrise”), Randy Rosseau (“Rosseau”) and his company Bull Run Advantage, LLC (“Bull

  Run”), Daniel Cologero (“Cologero”) and his company Green Knight Investments, LLC

  (“Green Knight”), Hemraj Singh (“Raj”) and his company King Royalty LLC, (“King


                                                1
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 2 of 48 PageID 2




  Royalty”) and Surujpaul Sahdeo (“Sahdeo”) and his company SR&B Investment Enterprises,

  Inc. (“SR&B”), (collectively, “Defendants”), have solicited and accepted at least $4,750,000

  from at least 150 participants (“pool participants”), in connection with pooled investments in

  retail foreign currency contracts (“forex”). Pool participants deposited funds directly into the

  Highrise master commodity pool (“Master Pool”) or into one of four “feeder” pools (Bull

  Run, Green Knight, King Royalty, and SR&B) (collectively, ”Feeder Pools”) that funneled

  most of the deposits they received to the Master Pool.

         2.      Rather than use all of pool participants’ funds to trade forex in the Master

  Pool, Singh and Highrise traded only a small portion and instead misappropriated over

  $3 million of pool participants’ funds to pay for personal expenses and to make Ponzi-type

  payments to other pool participants, in addition to payments to feeder fund entities.

         3.      Because Highrise, Green Knight, SR&B, King Royalty, and Bull Run

  (collectively, “Corporate Defendants”) solicited funds for the purpose of trading forex in

  pooled accounts, each acted as a commodity pool operator (“CPO”) while operating a

  commodity pool in its own name. At no time during the Relevant Period were any of the

  Corporate Defendants registered with the CFTC as CPOs. Defendants Singh, Cologero,

  Sahdeo, Raj, and Rosseau (the “Individual Defendants”) acted as Associated Persons (“APs”)

  of their respective CPOs by soliciting participation in their respective commodity pools. The

  Individual Defendants were likewise not registered as APs of their respective CPOs during

  the Relevant Period.

         4.      As part of the fraudulent scheme, Highrise issued monthly account statements

  to pool participants that directly participated with Highrise as well as to the pool participants



                                                  2
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 3 of 48 PageID 3




  of at least one Feeder Pool, which misrepresented the profits and balances of the pool

  participants’ respective interests in the Master Pool. Green Knight, Bull Run, and King

  Royalty likewise each issued monthly account statements to their pool participants that

  misrepresented the profits and balances of the pool participants’ respective interests in the

  Feeder Pools, as well as the Master Pool.

         5.      By engaging in this conduct and the conduct further described herein,

  Defendants engaged, are engaging, or are about to engage in acts and practices in violation of

  the Commodity Exchange Act (“Act”), 7 U.S.C. §§ 1-26 (2018), and accompanying CFTC

  regulations (“Regulations”), 17 C.F.R. pts. 1–190 (2019).

         6.      Unless restrained and enjoined by this Court, Defendants are likely to

  continue to engage in the acts and practices alleged in this Complaint and similar acts and

  practices, as more fully described below.

         7.      Accordingly, the Commission brings this action pursuant to Sections 6c(a)

  and 2(c)(2)(C)(vii) of the Act, 7 U.S.C. §§ 13a-1, 2(c)(2)(C)(vii) (2018), to enjoin

  Defendants’ unlawful acts and practices, to compel their compliance with the Act and

  Regulations, and to enjoin them from engaging in any commodity interest-related activity.

         8.      In addition, the Commission seeks civil monetary penalties, restitution and

  remedial ancillary relief, including, but not limited to, trading and registration bans,

  disgorgement, pre- and post-judgment interest, rescission, and such other and further relief as

  the Court may deem necessary and appropriate.




                                                 3
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 4 of 48 PageID 4




                                II.   JURISDICTION AND VENUE

         9.      This Court has jurisdiction over this action under 28 U.S.C. § 1331 (2018)

  (federal question jurisdiction) and 28 U.S.C. § 1345 (2018) (district courts have original

  jurisdiction over civil actions commenced by the United States or by any agency expressly

  authorized to sue by Act of Congress). In addition, Section 6c(a) of the Act, 7 U.S.C. § 13a-

  1(a) (2018), authorizes the Commission to seek injunctive relief against any person whenever

  it shall appear that such person has engaged, is engaging, or is about to engage in any act or

  practice that violates any provision of the Act or any rule, regulation, or order promulgated

  thereunder. Section 2(c)(2)(C)(vii) of the Act, 7 U.S.C. § 2(c)(2)(C)(vii) (2018), provides the

  CFTC with jurisdiction over the forex solicitations and transactions at issue in this action.

         10.     Venue properly lies with this Court pursuant to Section 6c(e) of the Act,

  7 U.S.C. § 13a-1(e) (2018), because Defendant Singh is found in and inhabits the Middle

  District of Florida, all Defendants have transacted business in this District, and the acts and

  practices in violation of the Act and Regulations have occurred, are occurring, or are about to

  occur within this District.

                                         III.   PARTIES

         11.     Plaintiff      Commodity   Futures    Trading     Commission      (“CFTC”        or

  “Commission”) is the independent federal regulatory agency charged with the

  administration and enforcement of the Commodity Exchange Act, 7 U.S.C. §§ 1-26 (2018),

  and Regulations promulgated thereunder, 17 C.F.R. pts. 1-190 (2019). The Commission

  maintains its principal office at 1155 21st Street NW, Washington, DC 20581, although this




                                                  4
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 5 of 48 PageID 5




  action is being prosecuted through its Chicago Regional Office at 525 West Monroe Street,

  Suite 1100, Chicago, Illinois 60661.

         12.     Defendant Highrise Advantage, LLC (“Highrise”) is a Florida limited

  liability company with its business address in Orlando, Florida.        Highrise’s articles of

  organization were filed with the State of Florida on February 13, 2013. Highrise has never

  been registered with the Commission in any capacity.

         13.     Defendant Avinash Singh (“Singh”) is the founder, registered agent,

  principal member, and manager of Highrise Advantage, LLC. Singh is a resident of Saint

  Cloud, Florida. Singh opened at least 12 bank accounts in Highrise’s name, in at least seven

  different financial institutions, and is the sole signatory on the bank and trading accounts in

  the name of Highrise. Singh has never been registered with the Commission in any capacity.

         14.     Defendant Green Knight Investments, LLC (“Green Knight”) is a Florida

  limited liability company with its business address in Kissimmee, Florida. Green Knight’s

  articles of organization were filed with the State of Florida on August 11, 2016. Green

  Knight has never been registered with the Commission in any capacity.

         15.     Defendant Daniel Cologero (“Cologero”) is the registered agent, manager,

  owner and operator of Green Knight. Cologero is a resident of Kissimmee, Florida. He

  solicited and accepted funds from pool participants for participation in the Green Knight Pool

  and transferred some of those funds to Highrise. He is a signatory on Green Knight bank

  accounts. Cologero has never been registered with the Commission in any capacity.

         16.     Defendant SR&B Investment Enterprises, Inc. (“SR&B”) is a Florida

  limited liability company with its business address in Miramar, Florida. SR&B’s articles of



                                                 5
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 6 of 48 PageID 6




  organization were filed with the State of Florida on February 18, 2009. SR&B has never

  been registered with the Commission in any capacity.

         17.    Defendant Surujpaul Sahdeo (“Sahdeo”) is the registered agent, principal

  and the president of SR&B. Sahdeo is a resident of Miramar, Florida. Sahdeo solicited and

  accepted funds from pool participants for participation in SR&B and transferred some of

  those funds to Highrise. Sahdeo is the sole signatory on at least four of SR&B’s eight known

  bank accounts. Sahdeo has never been registered with the Commission in any capacity.

         18.    Defendant King Royalty LLC (“King Royalty”) is a New Jersey limited

  liability company with its business address in Jersey City, New Jersey. King Royalty’s

  articles of organization were filed with the State of New Jersey on May 8, 2013. King

  Royalty has never been registered with the Commission in any capacity.

         19.    Defendant Hemraj Singh (“Raj”) is the registered agent, principal and the

  president of King Royalty. Raj is a resident of Jersey City, New Jersey. He solicited and

  accepted funds from pool participants for participation in King Royalty and transferred some

  of those funds to Highrise. He is the sole signatory on King Royalty’s bank accounts. Raj

  has never been registered with the Commission in any capacity.

         20.    Defendant Bull Run Advantage, LLC (“Bull Run”) is a Florida limited

  liability company with its business address in Melbourne, Florida. Bull Run’s articles of

  organization were filed with the State of Florida on November 8, 2017. Bull Run has never

  been registered with the Commission in any capacity.

         21.    Defendant Randy Rosseau (“Rosseau”) is the registered agent, principal and

  the manager of Bull Run. He is a resident of Melbourne, Florida. He solicited and accepted



                                               6
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 7 of 48 PageID 7




  funds from pool participants for participation in Bull Run and transferred some of those

  funds to Highrise. Rosseau is the sole signatory on Bull Run’s bank accounts. Rosseau has

  never been registered with the Commission in any capacity.

                             IV.    OTHER RELEVANT ENTITY

         22.     Amaya & Company, LLC (“Amaya”), d/b/a Piptionary Club, is a Florida

  limited liability company with its business address in Kissimmee, Florida. Amaya’s articles

  of organization were filed with the State of Florida on February 6, 2013. According to

  documents on file with the State of Florida, Division of Corporations, Amaya’s registered

  agent is Shanaz A. Singh; Shanaz A. Singh is the wife of Defendant Avinash Singh. On

  information and belief, Amaya was one of several entities Highrise used to solicit funds from

  the public. Amaya has never been registered with the Commission in any capacity. The

  website https://piptionaryclub.com is a site operated by Amaya. The Piptionary Club claims

  to   offer   “Consistent     Profit   from   Your     Forex    Trades”.        The    website

  www.mql5.com/en/users/highrise is also associated with Piptionary Club and Singh, and has

  references to Avinash Singh and The Piptionary Club. Through this website, the Piptionary

  Club claims to offer “a complete ‘hands off’ approach to Forex trading that produces

  consistent profits.” It further claims that “this is a very simply trading system that you may

  follow for EXPONENTIAL GROWTH on your account.” Through these websites, the

  Piptionary Club, offers trade signals and auto-trader services that purported to assist

  customers by providing recommendations as to specific forex trades.




                                                7
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 8 of 48 PageID 8




                             V.      STATUTORY BACKGROUND

  A.     Statutory and Regulatory Requirements Related to Forex Fraud

         23.     Section 1a(10) of the Act, 7 U.S.C. § 1a(10) (2018), in relevant part, defines a

  “commodity pool” as any investment trust, syndicate or similar form of enterprise operated

  for the purpose of trading commodity interests, including any agreement, contract or

  transaction in foreign currency described in Section 2(c)(2)(C)(i) of the Act.

         24.     Section 1a(11) of the Act, 7 U.S.C. § 1a(11)(A)(i) (2018), defines a

  “commodity pool operator” (“CPO”) as any person engaged in a business that is of the nature

  of a commodity pool, investment trust, syndicate, or similar form of enterprise, and who, in

  connection therewith, solicits, accepts, or receives from others, funds, securities, or property,

  either directly or through capital contributions, the sale of stock or other forms of securities,

  or otherwise, for the purpose of trading in commodity interests. With regard to retail forex

  transactions, Regulation 5.1(d)(1), 17 C.F.R. § 5.1(d)(1) (2019), defines a CPO as any person

  who operates or solicits funds, securities, or property for a pooled investment vehicle that is

  not an eligible contract participant and that engages in retail forex transactions.

         25.     Regulation 4.10 (c), 17 C.F.R. § 4.10 (c) (2019), defines a “participant” as any

  person that has any direct financial interest in a pool.

         26.     Regulation 4.20(a)(1), 17 C.F.R. § 4.20(a)(1) (2019), provides, with certain

  specified exceptions and exemptions not applicable here, that a CPO must operate its pool as

  an entity cognizable as a legal entity separate from that of the pool operator.

         27.     Regulation 4.20(b), 17 C.F.R. § 4.20(b) (2019), provides that all funds,

  securities or other property received by a CPO from an existing or prospective pool




                                                   8
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 9 of 48 PageID 9




  participant for the purchase of an interest . . . in a pool that it operates or that it intends to

  operate must be received in the pool’s name.

         28.     An eligible contract participant (“ECP”) is generally defined in Section la(l8)

  of the Act, 7 U.S.C. § la(l8)(xi) (2018), as an individual who has total assets in an amount in

  excess of (i) $10 million or (ii) $5 million and who enters into the transaction to manage risk.

         29.     Regulation 1.3, 17 C.F.R. § 1.3 (2019), defines an “Associated Person” or AP

  of a CPO as any person who is associated with a CPO as a partner, officer, employee,

  consultant, or agent (or any natural person occupying a similar status or performing similar

  functions), in any capacity which involves: (i) the solicitation of funds, securities or property

  for participation in a commodity pool or (ii) the supervision of any person or persons so

  engaged.

         30.     Section 2(c) of the Act, 7 U.S.C. § 2(c) (2018), delineates the Commission’s

  jurisdiction over agreements, contracts and transactions in forex. Specifically, 7 U.S.C.

  § 2(c)(2)(C)(vii) provides that the Commission shall have jurisdiction over an account or

  pooled investment vehicle that is offered for the purpose of trading, or that trades, any

  agreement, contract, or transaction in foreign currency described in clause 2(c)(2)(C)(i). In

  addition, 7 U.S.C. § 2(c)(2)(C)(i)(I), in relevant part, applies to, any agreement, contract or

  transaction in foreign currency that is offered to, or entered into with, a person that is not an

  ECP, unless the counterparty, or the person offering to be the counterparty, of the person that

  is not an ECP falls under one of the enumerated exceptions not applicable here.




                                                  9
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 10 of 48 PageID 10




   B.     Prohibitions Against Fraud

          31.     The Act and Regulations contain numerous anti-fraud provisions applicable to

   various categories of entities or transactions.

          32.     7 U.S.C. § 2(c)(2)(C)(ii)(I) states that Sections 4b and 4o of the Act apply to

    forex agreements, contracts, or transactions described in 7 U.S.C. § 2(c)(2)(C)(i) and

    accounts or pooled investment vehicles described in 7 U.S.C. § 2(c)(2)(C)(vii). 7 U.S.C.

    § 2(c)(2)(C)(iv) also expressly makes Section 4b of the Act applicable to retail forex

    transactions, including those solicited by Proposed Defendants, “as if” they were a contract

    of sale of a commodity for future delivery. Finally, 7 U.S.C. § 2(c)(2)(C)(vii) provides, that

    the Commission has jurisdiction over an account or pooled investment vehicle that is

    offered for the purpose of trading, or that trades, any agreement, contract, or transaction in

    foreign currency described in clause 2(c)(2)(C)(i).

          33.     Section 4b(a)(2)(A)-(C) of the Act, 7 U.S.C. § 6b(a)(2)(A)-(C) (2018), makes

    it unlawful for any person, in or in connection with any order to make, or the making of, any

    contract of sale of any commodity for future delivery, or swap, that is made, or to be made,

    for or on behalf of, or with, any other person, other than on or subject to the rules of a

    designated contract market—to cheat, or defraud or attempt to cheat or defraud; willfully to

    make or cause to be made to the other person any false report or statement or willfully to

    enter or cause to be entered for the other person any false record; or willfully to deceive, or

    attempt to deceive, the other person by any means whatsoever in regard to any order or

    contract or the disposition or execution of any order or contract, or in regard to any act of

    agency performed, with respect to any order or contract for or, in the case of paragraph (2),




                                                     10
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 11 of 48 PageID 11




    with the other person. Likewise, Regulation 5.2(b), 17 C.F.R § 5.2(b) (2019), makes it

    unlawful for any person by use of the mails or by any means or instrumentality of interstate

    commerce, directly or indirectly, in or in connection with any retail forex transaction to

    cheat or defraud or attempt to cheat or defraud any person; willfully to make or cause to be

    made to any person any false report or statement or cause to be entered for any person any

    false record; or to willfully deceive, or attempt to deceive, any other person by any means

    whatsoever.

          34.     Section 4o(1)(A) and (B) of the Act, 7 U.S.C. § 6o(1)(A) and (B) (2018), in

   relevant part, makes it unlawful for CPOs to make use of the mails or any other means of

   interstate commerce, directly or indirectly, to employ any device, scheme or artifice to

   defraud any client or participant or prospective client or participant, or to engage in any

   transaction, practice, or course of business that operates as a fraud or deceit upon any client

   or participant or prospective client or participant.

   C.     Registration Requirements

          35.     With certain specified exceptions and exemptions not applicable here, Section

   4m(1) of the Act, 7 U.S.C. § 6m(1) (2018), prohibits anyone acting as a CPO from making

   use of the mails or any means or instrumentality of interstate commerce in connection with

   its business as a CPO unless registered with the Commission in such capacity. Likewise,

   Regulation 5.3(2)(i), 17 C.F.R. § 5.3(2)(i) (2019), requires any CPO who operates or solicits

   funds for a pooled investment vehicle that is not an ECP and that engages in retail forex

   transactions to register as a CPO.




                                                   11
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 12 of 48 PageID 12




          36.     With certain specified exceptions and exemptions not applicable here, Section

   4k(2) of the Act, 7 U.S.C. § 6k(2) (2018), provides that all APs of CPOs are required to be

   registered with the Commission. Likewise, Regulation 5.3(a)(2)(ii), 17 C.F.R. § 5.3(a)(2)(ii)

   (2019) requires any AP of a CPO of a retail forex pool to register as an AP.

          37.     Regulation 4.13(a)(2), 17 C.F.R. § 4.13(a)(2) (2019), provides in pertinent

   part that a person is not required to register under the Act as a CPO if (i) none of the pools

   operated by it has more than 15 participants at any time; and (ii) the total gross capital

   contributions it receives for units of participation in all of the pools it operates or that it

   intends to operate do not in the aggregate exceed $400,000.

                                          VI.      FACTS

   A.     Background

          38.     Highrise serves as a “master fund” entity in a “master-feeder” fund structure.

   As the “master” fund, Highrise directly and indirectly through feeder funds solicited money

   from pool participants to trade forex. At all times relevant hereto, Highrise pool participants

   deposited funds directly into Highrise or indirectly through one of four Feeder Pools (Bull

   Run, Green Knight, King Royalty, and SR&B), which deposited participant funds in

   Highrise. Highrise pooled the funds together, and commingled the pool participant funds

   with other non-pool participant funds.       Highrise then transferred a portion of the pool

   participants’ funds into forex trading accounts in Highrise’s own name.




                                                  12
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 13 of 48 PageID 13




   B.     Defendants’ Fraudulent Scheme

          1.      The origin of Highrise’s fraud: the Master Pool

          39.     Beginning on or around February 2013 and continuing to the present, Singh

   and Highrise solicited pool participants to invest in forex trading. As a result of these

   solicitations, pool participants sent Highrise over $4,750,000. Rather than trade all pool

   participant funds, Singh and Highrise misappropriated at least $3,000,000, which were used

   for Ponzi-type payments and personal expenses, in addition to payments to the Feeder Pools.

   In order to conceal their misappropriation, Highrise issued monthly account statements with

   false information and masked its misappropriation by making Ponzi-type payments.

          40.     On information and belief, Highrise used the two web sites operated by

   Amaya, https://piptionaryclub.com and www.mql5.com/en/users/highrise to solicit funds

   from the public.

          41.     Singh marketed himself as a successful trader.       As early as 2013, Singh

   claimed to be a professional trader with over 10 years of forex trading experience. Singh told

   a prospective pool participant that he was a commodity trader, had several pools and

   investors, and falsely, that those investments were low risk and had a track record of positive

   gains with no loss.

          42.     During the Relevant Period, Singh instructed pool participants to sign

   contracts with Highrise. At least some contracts specified that the participants’ funds would

   be “traded on FOREX only” and provided that the pool participant was required to pay to

   Highrise a fee of 50% of the individual pool participant’s purported profit per positive

   trading month for reimbursement of Highrise’s ordinary administrative expenses.




                                                 13
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 14 of 48 PageID 14




           43.        Singh and Highrise instructed pool participants to write checks or wire funds

   directly to bank accounts in the name of Highrise, which Singh controlled, where pool

   participant funds were pooled and commingled, including with Singh’s own funds. Singh

   used those accounts to pay for his own personal expenses.

           44.        Credit card records for an account in Highrise’s name reflect that for the time

   period between January 2017 and April 2020, over $50,000 was transferred from this account

   to Green Knight and over $314,000 to King Royalty. And for the same time period, the same

   account was used to pay for Singh’s personal expenses including pest control, house cleaning

   services, and medical costs.

           45.        Commencing on or about December 13, 2016, Highrise opened nine forex

   trading accounts with a retail foreign exchange dealer (“RFED”), RFED 1 in New York, in

   the name of Highrise. Singh transferred some of the pool participants’ funds to RFED 1 and

   traded it there.

           46.        Based on information and belief, Highrise also opened forex trading accounts

   at foreign RFEDs, including foreign RFEDs located in Australia, Estonia, and the Republic

   of Vanuatu, during the Relevant Period.

           2.         Highrise’s fraudulent scheme branched out with Green Knight, SR&B,
                      King Royalty, and Bull Run

                  i. Green Knight

           47.        Commencing in or about September 2016, Cologero marketed Green Knight

   through word of mouth as a successful private investment club. He instructed prospective

   pool participants to sign contracts with Green Knight and represented to them that their funds

   would be used to trade forex through a trader known to Cologero, but whose identity would



                                                     14
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 15 of 48 PageID 15




   not be disclosed to the participant. Cologero opened at least four bank accounts in Green

   Knight’s name at three separate financial institutions. Cologero is a signatory on these four

   bank accounts.

              48.     By at least September 2016, Green Knight began to transfer funds from pool

   participants of the Green Knight pool to the Master Pool for the purpose of forex trading.

   Between January 2017 and September 2019, Green Knight received at least $570,000 in

   funds from at least 41 Green Knight pool participants and transferred at least that amount to

   Highrise. Highrise transferred some funds back to Green Knight during the Relevant Period.

              49.     Pool participants who deposited their money indirectly with Highrise, through

   Green Knight, deposited with Green Knight pursuant to a contract entitled “Terms and

   Conditions” which provided that pool participant funds are “traded on FOREX only.”

              50.     This contract provided that the pool participant was required to pay to Green

   Knight a “performance fee” of 25% of the individual pool participant’s purported profit per

   positive trading month for Green Knight’s management services and profit.

              51.     For pool participants that deposited through Green Knight, Highrise took 50%

   of the pool participant’s purported monthly profit. The contract provided to pool participants

   did not disclose that Highrise took 50% of the purported profits before Green Knight took its

   25% fee.         As a result of this incompletely disclosed fee structure, Green Knight pool

   participants were entitled to less than half of the pool participant’s pro rata share in trading

   profits.

              52.     On a monthly basis, Green Knight provided its pool participants an account

   statement showing their purported pro rata share of profits after fees. This monthly statement



                                                    15
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 16 of 48 PageID 16




   did not reflect the deduction of the 50% fee taken by Highrise and the 25% fee taken by

   Green Knight from the individual pool participant’s profit.

          53.     Commencing in at least February 2017, Green Knight also issued a newsletter

   to its pool participants that claimed Green Knight was making consistent profits.         For

   example, in:

                  a.   “Volume I” of a 2017 electronic newsletter sent to pool participants,

                       Green Knight claimed the following:

                          •   “September 2016 through January 31st 2017, ALL Green Knight

                              accounts have grown by over 26 percent!”

                          •   “Monthly returns have been averaging between 3-5% of account

                              balance”.

                          •   “This means if you started a $5,000 account in September, you

                              would already have over $6300.00 in your account.”

                          •   “Keep in mind, the larger your account, the larger your return, and

                              the quicker your account balance grows.”

                  b.   “Volume II” of the 2017 electronic newsletter sent to pool participants,

                       Green Knight claimed that from “January 1st through June 30, 2017 ALL

                       Green Knight accounts have grown by over 36%! This means if you

                       invested $10,000 on January 1st, you would already have Over $13,600.00

                       in your account.”

                  c. “Volume I” of the 2018 electronic newsletter sent to pool participants,

                       Green Knight claimed that “2017 was a year of consistent and significant



                                                 16
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 17 of 48 PageID 17




                    growth. We’re so pleased our customers made over an 86% return through

                    the course of the year! Our average monthly return was over 5%.” The

                    newsletter also provided the following breakdown of percentage growth in

                    2017:

                                     2017 Monthly Percentages
        Month                                     %
        January                                   5.17

        February                                   5.14

        March                                      5.17

        April                                      5.32

        May                                        5.53

        June                                       5.37

        July                                       6.01

        August                                     4.25

        September                                  6.16

        October                                    5.14

        November                                   5.48

        December                                   5.33

        Average %                                  5.33

        2017 Total ROI                             86.74




                                              17
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 18 of 48 PageID 18




                ii. SR&B

          54.     Sahdeo opened at least eight bank accounts in SR&B’s name at three separate

   financial institutions. Sahdeo is the sole signatory on at least four of those bank accounts.

          55.     By at least March 2015, SR&B began to transfer funds to Highrise. Between

   at least March 2015 and August 2019, SR&B received at least $1,350,000 in funds from at

   least 77 SR&B pool participants, some of whom noted that their deposits were for investment

   into SR&B. SR&B then transferred these participant deposits to Highrise, noting that the

   funds were being deposited to fund its forex account. Highrise transferred some funds back

   to SR&B during the Relevant Period.

          56.     SR&B also held at least four forex trading accounts at RFED 1 in its own

   name. SR&B deposited at least $129,000 into these accounts.

                iii. King Royalty

          57.     Raj opened at least nine bank accounts in King Royalty’s name at seven

   separate financial institutions. Raj is the sole signatory to these bank accounts.

          58.     Commencing in or about January 2015, Raj marketed King Royalty through,

   at a minimum, word of mouth and held himself out as a successful individual leading a group

   of traders that traded forex. In his website https://kingrajsingh.com/, Raj refers to himself as

   “The Passive Income Artiste.” Raj states that his “mission is to empower others to overcome

   and generate passive income to create financial freedom and experience life to the fullest.”

   Raj states that he was “living paycheck to paycheck just to make ends meet” and that he has

   “made it his life’s mission to help others get out of the financial rat race by creating passive

   income vehicles that literally pay you while you sleep.”




                                                  18
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 19 of 48 PageID 19




          59.     In or around June 2015, Raj told a prospective pool participant that he has a

   group of traders at Highrise that trade forex for him, that this investment opportunity is better

   than others because the traders completely close out the trades at the end of each month, and

   that there have been three years of consistent profits.         Raj told the prospective pool

   participant that they could expect profit of about 30% per year from their investment in the

   King Royalty commodity pool. The prospective pool participant decided to make an initial

   deposit (henceforth Pool Participant #1).

          60.     Pool Participant #1 received monthly account statements from Raj via e-mail.

   Those statements have shown forex trading profits with no reported losses.

          61.     Based on receiving account statements from King Royalty showing profits,

   Pool Participant #1 decided to make additional fund contributions to the King Royalty pool.

          62.     Raj provided Pool Participant #1 wire instructions for providing contributions

   to the King Royalty Pool. Raj changed the instructions a number of times, providing Pool

   Participant #1 with different bank accounts for King Royalty.

          63.     By at least January 2015, King Royalty began to transfer funds to Highrise.

   Between January 2015 and February 2019, King Royalty received $1,300,000 in funds from

   at least 63 King Royalty pool participants and transferred at least the same amount to

   Highrise. Highrise transferred some funds back to King Royalty during the Relevant Period.

                iv. Bull Run

          64.     Rosseau opened at least three bank accounts in Bull Run’s name at three

   separate financial institutions and is the sole signatory to these bank accounts.




                                                  19
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 20 of 48 PageID 20




              65.   Commencing in or about February 2019, Rosseau told prospective pool

   participants that he knew a trader that traded forex and that profit margin averages were 4-

   5% a month. At least one prospective participant understood that Bull Run worked with a

   trader in Orlando, Florida who traded forex daily. He told at least one prospective pool

   participant that this trader had made great gains trading forex, even when the market was

   down. Rosseau also provided at least one prospective participant with names of individuals

   who he claimed invested and made profitable returns.

              66.   Rosseau emailed pool participants that deposited directly with Bull Run

   monthly account statements showing profits from forex trading in their accounts.

              67.   Pool participants who deposited funds indirectly with Highrise through Bull

   Run received monthly account statements from Bull Run via e-mail. The monthly account

   statements the pool participants in the Bull Run pool have received have consistently shown

   profits.

              68.   By at least February 2019, Bull Run began to transfer funds to Highrise.

   Between February 2019 and July 2019, Bull Run received at least $82,000 in funds from at

   least nine Bull Run pool participants and transferred at least $75,000 of it to Highrise.

   Highrise transferred some funds back to Bull Run during the Relevant Period.

              3.    Most if not all of Defendants’ pool participants were not ECPs

              69.   Most, if not all, of Defendants’ pool participants were not ECPs under U.S.C.

   §1a(18)(A)(xi) (2018).




                                                  20
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 21 of 48 PageID 21




          4.      Defendant Highrise and Singh’s Misappropriated Pool Participant Funds

          70.     During the period from January 2015 to March 2020, Highrise solicited and

   accepted more than $4,750,000 from individual pool participants and from the Feeder Pools.

   Highrise deposited only a portion of those funds, $657,000, in forex trading accounts it

   maintained in its own name at RFED1. Highrise withdrew $169,000 from the RFED1 forex

   trading accounts and deposited those funds in Highrise bank accounts. Highrise gained

   approximately $160,000 by trading forex through RFED1 and it had combined balances of

   approximately $650,000 in RFED1 as of May 2020.

          71.     Highrise also deposited $999,000 in its forex trading accounts at foreign

   RFEDs. Of this amount, Highrise and/or Singh withdrew approximately $600,000 from the

   foreign RFED forex trading accounts and deposited those funds in Highrise and/or Singh

   bank accounts. Upon information and belief, approximately $400,000 was either lost trading

   through the foreign RFEDs or remains as balances in those accounts.

          72.     Overall, of at least $4,750,000 received by Highrise from pool participants,

   Highrise used only a combined amount of $1,656,000 for forex trading.

          73.     Highrise and Singh misappropriated at least $3,000,000 of the pool

   participants’ funds to pay for, among other things, Singh’s personal expenses and to make

   Ponzi-type payments to pool participants, in addition to payments to feeder fund entities. For

   example, over $1,500,000 was used to pay for transactions that are not directly related to

   forex trading including payments for travel, car costs, professional services, retail purchases,

   phone bills, marketing, home and personal costs, events, dining, and other miscellaneous

   expenses.




                                                  21
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 22 of 48 PageID 22




            5.     False Statements

            74.    Highrise sent pool participants monthly account statements via e-mail (the

   “Monthly Statements”). A Pool Participant in the Master Pool who deposited funds directly

   with Highrise, “Pool Participant #2”, received Monthly Statements. The Monthly Statements

   provided Pool Participant #2 with information including opening balance, profit, deposit,

   withdrawal, and account balance. The Monthly Statements did not provide the Master Pool’s

   account activity, profits, losses, net balances, or the participation units of the participant.

            75.    The statements Pool Participant #2 received were false. On at least eighteen

   occasions, they showed profits for a given month that were larger than the entire actual forex

   trading profits of the Master Pool or showed account balances that were larger than the forex

   account balances of the entire Master Pool.

            76.    Highrise prepared Pool Participant #2’s Monthly Statements knowing that

   they would be provided to Pool Participant #2, whom Highrise knew or should have known

   would rely upon the information included.

            77.    Highrise intentionally issued Monthly Statements with false information to

   mislead and lull participants into continuing to deposit funds in the pool.

            78.    Highrise also issued Monthly Statements to Green Knight and, on information

   and belief, to SR&B, King Royalty and Bull Run. These Monthly Statements were also

   false.

            79.    As the sole signatory on the Highrise bank accounts used to collect funds from

   pool participants and the Highrise accounts used for forex trading, Singh had personal

   knowledge of the amount of funds accepted from pool participants, the disposition of those




                                                    22
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 23 of 48 PageID 23




   funds, the losses in Highrise’s trading accounts and the profits made from trades undertaken

   on behalf of pool participants.      When Highrise issued Monthly Statements with false

   information, Singh knew that Highrise’s representations were false.

   C.     Failure to Register

          80.     During the Relevant Period, the Corporate Defendants acted as CPOs in that

   they solicited and accepted funds from pool participants for the purpose of pooling the funds

   in commodity pools. The Feeder Pools pooled their pool participant funds and sent some or

   all of the pooled funds to Highrise to trade forex. Highrise solicited and accepted funds

   directly from its own pool participants and from the Feeder Pools to trade forex. Thus, the

   Corporate Defendants acted as CPOs, but were not registered as required.

          81.     On September 2, 2014, Singh filed a notice of exemption with the National

   Futures Association (NFA) on behalf of Highrise claiming it was exempt from the

   requirement to register as a CPO pursuant to CFTC Regulation 4.13 (a)(2), 17 C.F.R.

   § 4.13(a)(2) (2019). This self-executing exemption has remained in effect since that date.

   By filing for the exemption pursuant to CFTC Regulation 4.13(a)(2), Singh and Highrise

   affirmed that none of the pools operated by them has more than 15 participants at any time

   and that the total gross capital contributions the pool receives for units of participation in all

   of the pools it operates or that it intends to operate do not in the aggregate exceed $400,000.

   17 C.F.R. § 4.13(a)(2) (2019).      Highrise collected more than $400,000 in gross capital

   contributions by at least September 20, 2016. Because Highrise did not fit both of the

   requirements of CFTC Rule 4.13(a)(2), Highrise is not eligible for the exemption that it




                                                   23
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 24 of 48 PageID 24




   claimed under 17 C.F.R. § 4.13(a)(2) (2019) and, therefore, should have been registered as a

   CPO no later than September 20, 2016.

          82.      At no time during the Relevant Period did any of the Corporate Defendants

   register as CPOs with the Commission.

          83.      Likewise, none of the Individual Defendants registered as APs of their

   respective CPOs during the Relevant Period.

   D.     Failure to Comply with Regulations Relating to Pool Organizations and
          Operation.

          84.      The Corporate Defendants, while acting as CPOs of their respective pools,

   failed to operate them as legal entities separate from those of the CPOs.             In addition,

   Defendants Highrise, Green Knight, Bull Run, and King Royalty failed to provide to

   prospective or current pool participants, pool disclosure documents, containing information

   required by Regulation 4.21, 17 C.F.R. § 4.21 (2019).

                VII.   VIOLATIONS OF THE COMMODITY EXCHANGE ACT

                                            COUNT ONE

                             FRAUD AND MISREPRESENTATION

    Violations of Section 4b(a)(2)(A)-(C) of the Act, 7 U.S.C. § 6b(a)(2)(A)-(C) (2018), and
                          Regulation 5.2(b), 17 C.F.R. § 5.2(b) (2019)
                                 (Against Singh and Highrise)

          85.      The allegations set forth in the paragraphs above are re-alleged and

   incorporated herein by reference.

          86.      7 U.S.C. § 6b(a)(2)(A)-(C) makes it unlawful:

                   [F]or any person, in or in connection with any order to make, or
                   the making of, any contract of sale of any commodity for future
                   delivery . . . that is made, or to be made, for or on behalf of, or


                                                   24
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 25 of 48 PageID 25




                  with, any other person, other than on or subject to the rules of a
                  designated contract market—(A) to cheat or defraud or attempt to
                  cheat or defraud the other person; (B) willfully to make or cause
                  to be made to the other person any false report or statement or
                  willfully to enter or cause to be entered for the other person any
                  false record; (C) willfully to deceive or attempt to deceive the
                  other person by any means whatsoever in regard to any order or
                  contract or the disposition or execution of any order or contract,
                  or in regard to any act of agency performed, with respect to any
                  order or contract for or, in the case of paragraph (2), with the
                  other person[.]

   7 U.S.C. § 6b(a)(2)(A)-(C) applies to Singh and Highrise’s forex transactions, and

   agreements or contracts offered by Singh and Highrise pursuant to Section 2(c)(2)(C)(ii)(I)

   and 2(c)(2)(C)(iv) of the Act, 7 U.S.C. § 2(c)(2)(C)(ii)(I), 2(c)(2)(C)(iv) (2018).

          87.     17 C.F.R. § 5.2(b) makes it unlawful for a person by use of the mails, or any

   means or instrumentality of interstate commerce, directly or indirectly, in or in connection

   with any retail forex transaction: (1) to cheat or defraud or attempt to cheat or defraud any

   person; (2) willfully to make or cause to be made to any person any false report or statement

   or cause to be entered for any person any false record; or (3) willfully to deceive or attempt

   to deceive any person by any means whatsoever.

          88.     As set forth above, from at least February 2013, through the present, in or in

   connection with forex contracts, made, or to be made, for or on behalf of other persons,

   Highrise by and through Singh, cheated or defrauded, or attempted to cheat or defraud, pool

   participants or prospective pool participants and willfully deceived or attempted to deceive

   pool participants or prospective pool participants by, among other things, misrepresenting the

   performance of the Master Pool, issuing Monthly Statements to individual pool participants

   that deposited funds directly with Highrise and to at least one Feeder Pool that contained




                                                  25
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 26 of 48 PageID 26




   false information about the profits and balances of the individual pool participant’s respective

   interests in the Master Pool and the Feeder Pool’s respective interests in the Master Pool, and

   misappropriating pool participant funds.

          89.      Highrise by and through Singh, engaged in the acts and practices described

   above knowingly or with reckless disregard for the truth.

          90.      Highrise and Singh used or are using the mails, telephone services, or other

   instrumentalities of interstate commerce to engage in business in connection with retail forex

   transactions.

          91.      Singh controlled Highrise, directly or indirectly, and did not act in good faith

   or knowingly induced, directly or indirectly, Highrise’s conduct alleged in this Count.

   Therefore, pursuant to Section 13(b) of the Act, 7 U.S.C. § 13c(b) (2018), Singh is liable for

   Highrise’s violations of 7 U.S.C. § 6b(a)(2)(A)-(C) and 17 C.F.R. § 5.2(b).

          92.      The foregoing acts, misrepresentations and omissions of Singh occurred

   within the scope of his employment, office or agency with Highrise. Therefore, Highrise is

   liable for these acts pursuant to Section 2(a)(l)(B) of the Act, 7 U.S.C. § 2(a)(l)(B) (2018),

   and Regulation 1.2, 17 C.F.R. § 1.2 (2019).

          93.      Each act of misrepresentation or omission of material fact, including but not

   limited to those specifically alleged herein, is alleged as a separate and distinct violation of

   7 U.S.C. § 6b(a)(2)(A)-(C) and 17 C.F.R. § 5.2(b).




                                                  26
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 27 of 48 PageID 27




                                          COUNT TWO

                      FRAUD BY A COMMODITY POOL OPERATOR

                 Violations of Section 4o(1) of the Act, 7 U.S.C. § 6o(1) (2018)
                (Against Highrise, Green Knight, Bull Run, and King Royalty)

          94.     The allegations set forth in the paragraphs above are re-alleged and

   incorporated herein by reference.

          95.     Regulation 5.1(d)(1), 17 C.F.R. § 5.1(d)(1) (2019), defines a CPO for

   purposes of 17 C.F.R. part 5 as “any person who operates or solicits funds, securities, or

   property for a pooled investment vehicle that is not an ECP as defined in Section 1a(18) of

   the Act, 7 U.S.C. § 1a(18) (2018), and that engages in retail forex transactions.”

          96.     During the period from at least February 2013 to the present, Highrise has

   acted as CPO for the Master Pool. During the period from at least September 2016 to the

   present, Green Knight has acted as CPO for the Green Knight Pool. During the period from

   at least February 2019 to the present, Bull Run has acted as CPO for the Bull Run Pool.

   During the period from at least January 2015 to the present, King Royalty has acted as CPO

   for the King Royalty Pool. During these time frames, Highrise, Green Knight, Bull Run, and

   King Royalty acted as CPOs because they solicited and accepted funds for a pooled

   investment vehicle from non-ECPs for the purpose of engaging in trading retail forex.

          97.     7 U.S.C. § 6o(1)(A) and (B), in relevant part, makes it unlawful for CPOs,

   whether registered with the Commission or not, by use of the mails or any other means of

   interstate commerce, directly or indirectly, to: (A) employ any device, scheme or artifice to

   defraud any client or pool participant, or (B) engage in any transaction, practice, or course of

   business that operates as a fraud or deceit upon any client or pool participant. 7 U.S.C.


                                                  27
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 28 of 48 PageID 28




   § 6o(1)(A) and (B) applies to the retail forex transactions, agreements or contracts, and

   accounts and pooled investment vehicles therein, offered by Highrise, Green Knight, Bull

   Run, and King Royalty, pursuant to 7 U.S.C. § 2(c)(2)(C)(ii)(I) and 2(c)(2)(C)(vii).

          98.     Highrise, while acting as a CPO, violated 7 U.S.C. § 6o(1)(A) and (B) by

   employing schemes or artifices to defraud pool participants and prospective pool participants

   and engaging in transactions, practices or a course of business which operated as a fraud or

   deceit upon pool participants or prospective pool participants by using the mails or other

   means or instrumentalities of interstate commerce. The fraudulent acts include, but are not

   limited to, the following:   (1) falsely representing that all of the funds deposited with

   Highrise were being traded by Highrise, which was not true; (2) issuing Monthly Statements

   to individual pool participants that deposited funds directly with Highrise and to at least one

   Feeder Pool that contained false information about the profits and balances of the individual

   pool participant’s respective interests in the Master Pool and the Feeder Pool’s respective

   interests in the Master Pool; and (3) failing to disclose that pooled funds had been

   misappropriated by Singh for his own personal use.

          99.     Green Knight, Bull Run, and King Royalty violated 7 U.S.C. § 6o(1)(B) in

   that they have engaged or are engaging in transactions, practices or a course of business

   which operated as a fraud or deceit upon commodity pool participants by (1) representing

   that all of the funds deposited with their respective Feeder Pools were being traded in forex,

   which was not true; and (2) issuing Monthly Statements to individual pool participants that

   deposited funds directly with their respective Feeder Pools that contained false information




                                                 28
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 29 of 48 PageID 29




   about the profits and balances of each individual pool participant’s interests in their

   respective Feeder Pool and Highrise.

          100.    Highrise, Green Knight, Bull Run, and King Royalty used or are using the

   mails, telephone services, or other instrumentalities of interstate commerce to engage in

   business in connection with retail forex transactions.

          101.    Each act of misappropriation, misrepresentation of material fact, and issuance

   of false statements, including but not limited to those specifically alleged herein, is alleged as

   a separate and distinct violation of 7 U.S.C. § 6o(1)(A) and/or (B).

          102.    Singh held and exercised direct and indirect control over Highrise and either

   did not act in good faith or knowingly induced Highrise’s violations and is therefore liable,

   pursuant to 7 U.S.C. § 13c(b) for Highrise’s violations of 7 U.S.C. § 6o(1)(A) and (B).

          103.    Cologero held and exercised direct and indirect control over Green Knight and

   either did not act in good faith or knowingly induced Green Knight’s violations and is

   therefore liable, pursuant to 7 U.S.C. § 13c(b) for Green Knight’s violations of 7 U.S.C.

   § 6o(1)( B).

          104.    Rosseau held and exercised direct and indirect control over Bull Run and

   either did not act in good faith or knowingly induced Bull Run’s violations and is therefore

   liable, pursuant to 7 U.S.C. § 13c(b) for Bull Run’s violations of 7 U.S.C. § 6o(1)(B).

          105.    Raj held and exercised direct and indirect control over King Royalty and

   either did not act in good faith or knowingly induced King Royalty’s violations and is

   therefore liable, pursuant to 7 U.S.C. § 13c(b) for King Royalty’s violations of 7 U.S.C.

   § 6o(1)(B).



                                                   29
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 30 of 48 PageID 30




                                         COUNT THREE

     FRAUD BY ASSOCIATED PERSONS OF A COMMODITY POOL OPERATOR

                   Violations of Section 4o(1) of the Act, 7 U.S.C. § 6o(1) (2018)
                           (Against Singh, Cologero, Rosseau, and Raj)

          106.     The allegations set forth in the paragraphs above are re-alleged and

   incorporated herein by reference.

          107.     During the Relevant Period, Singh acted as an AP of a CPO for Highrise by

   soliciting individuals to become pool participants in regard to a business that is of the nature

   of an investment trust, syndicate, or similar form of enterprise, for the purpose of trading

   commodity interests.

          108.     As alleged above, during the Relevant Period, Singh while acting as an AP of

   Highrise, violated 7 U.S.C. § 6o(1)(A) and (B) by employing schemes or artifices to defraud

   pool participants and prospective pool participants and engaging in transactions, practices or

   a course of business which operated as a fraud or deceit upon pool participants or prospective

   pool participants by using the mails or other means or instrumentalities of interstate

   commerce. The fraudulent acts include, but are not limited to, the following: (1) falsely

   representing that all of the funds deposited with Highrise were being traded by Highrise,

   which was not true; (2) issuing Monthly Statements to individual pool participants that

   deposited funds directly with Highrise and to at least one Feeder Pool that contained false

   information about the profits and balances of the individual pool participant’s respective

   interests in the Master Pool and the Feeder Pool’s respective interests in the Master Pool; and

   (3) failing to disclose that pooled funds had been misappropriated by Singh for his own

   personal use.


                                                  30
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 31 of 48 PageID 31




          109.    Singh was acting as an agent of Highrise when he violated the Act and,

   therefore, Highrise, as his principal, is liable for his acts, omissions and failures in violation

   of 7 U.S.C. § 6o(1)(A) and (B) pursuant to 7 U.S.C. § 2(a)(1)(B) and 17 C.F.R. § 1.2.

          110.    Beginning at least in September 2016, Cologero acted as an AP of a CPO for

   the Green Knight Pool by soliciting individuals to become pool participants in regard to a

   business that is of the nature of an investment trust, syndicate, or similar form of enterprise,

   for the purpose of trading commodity interests.

          111.    As alleged above, beginning at least in September 2016, Cologero engaged in

   conduct that operated as a fraud or deceit upon prospective and existing pool participants in

   violation of 7 U.S.C. § 6o(1)(B) by: (1) representing that all of the funds deposited with

   Green Knight were being traded in forex, which was not true; and (2) issuing Monthly

   Statements to individual pool participants that deposited funds directly with Green Knight

   with false information about the profits and balances of the individual pool participant’s

   respective interests in Green Knight and Highrise.

          112.    Cologero was acting as an agent of Green Knight when he violated the Act

   and, therefore, Green Knight, as his principal, is liable for his acts, omissions and failures in

   violation of 7 U.S.C. § 6o(1)(B) pursuant to 7 U.S.C. § 2(a)(1)(B) and 17 C.F.R. § 1.2.

          113.    Beginning at least in February 2019, Rosseau acted as an AP of a CPO for the

   Bull Run Pool by soliciting individuals to become pool participants in regard to a business

   that is of the nature of an investment trust, syndicate, or similar form of enterprise, for the

   purpose of trading commodity interests.




                                                   31
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 32 of 48 PageID 32




          114.    As alleged above, beginning at least in February 2019, Rosseau engaged in

   conduct that operated as a fraud or deceit upon prospective and existing pool participants in

   violation of 7 U.S.C. § 6o(1)(B) by: (1) representing that all of the funds deposited with

   Bull Run were being traded in forex, which was not true; and (2) issuing Monthly Statements

   to individual pool participants that deposited funds directly with Bull Run with false

   information about the profits and balances of the individual pool participant’s respective

   interests in Bull Run and Highrise.

          115.    Rosseau was acting as an agent of Bull Run when he violated the Act and,

   therefore, Bull Run, as his principal, is liable for his acts, omissions and failures in violation

   of 7 U.S.C. § 6o(1)(B) pursuant to 7 U.S.C. § 2(a)(1)(B) and 17 C.F.R. § 1.2.

          116.    Beginning at least in January 2015, Raj acted as an AP of a CPO for the King

   Royalty Pool by soliciting individuals to become pool participants in regard to a business that

   is of the nature of an investment trust, syndicate, or similar form of enterprise, for the

   purpose of trading commodity interests.

          117.    As alleged above, beginning at least in January 2015, Raj engaged in conduct

   that operated as a fraud or deceit upon prospective and existing pool participants in violation

   of 7 U.S.C. § 6o(1)(B) by: (1) representing that all of the funds deposited with King Royalty

   were being traded in forex, which was not true; and (2) issuing Monthly Statements to

   individual pool participants that deposited funds directly with King Royalty with false

   information about the profits and balances of the individual pool participants’ respective

   interests in King Royalty and Highrise.




                                                   32
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 33 of 48 PageID 33




          118.    Raj was acting as an agent of King Royalty when he violated the Act and,

   therefore, King Royalty, as his principal, is liable for his acts, omissions and failures in

   violation of 7 U.S.C. § 6o(1)(B) pursuant to, 7 U.S.C. § 2(a)(1)(B) and 17 C.F.R. § 1.2.

          119.    Singh, Cologero, Rosseau, and Raj used or are using the mails, telephone

   services, or other instrumentalities of interstate commerce to engage in business in

   connection with retail forex transactions.

         120.     7 U.S.C. § 6o(1)(B) applies to the retail forex transactions, agreements or

   contracts, and accounts and pooled investment vehicles therein, offered by Singh, Cologero,

   Rosseau, and Raj pursuant to 7 U.S.C. § 2(c)(2)(C)(ii)(I) and 2(c)(2)(C)(vii).

          121.    Each misrepresentation or omission of material fact, issuance of a false

   statement or report, and misappropriation, including but not limited to those specifically

   alleged herein, is alleged as a separate and distinct violation of 7 U.S.C. § 6o(1)(A),(B).

                                          COUNT FOUR

                              FAILURE TO REGISTER AS A CPO

    Violations of Sections 2(c)(2)(C)(iii)(I)(cc) and 4m(1), 7 U.S.C. §§ 2(c)(2)(C)(iii)(I)(cc),
                                        6m(1) (2018) and
                     Regulation 5.3(a)(2)(i), 17 C.F.R. § 5.3(a)(2)(i) (2019)

                               (Against the Corporate Defendants)

          122.    The allegations set forth in the paragraphs above are re-alleged and

   incorporated herein by reference.

          123.    With certain specified exceptions and exemptions not applicable here,

   7 U.S.C. § 6m(1) makes it unlawful for any CPO to make use of the mails or any means or

   instrumentality of interstate commerce in connection with its business unless it is registered



                                                  33
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 34 of 48 PageID 34




   with the CFTC. 7 U.S.C. § 2(c)(2)(C)(iii)(I)(cc) also makes it unlawful for a CPO to operate

   a pooled investment in foreign currency whose participants are not ECPs without

   registration.

           124.    Similarly, 17 C.F.R. § 5.3(a)(2)(i) makes it unlawful for any CPO, as defined

   in Regulation 5.1(d)(1), 17 C.F.R. § 5.1(d)(1) (2019), to be engaged in retail forex

   transactions without being so registered. 17 C.F.R. § 5.1(d)(1) defines a CPO as “any person

   who operates or solicits funds, securities, or property for a pooled investment vehicle that is

   not an eligible contract participant as defined in Section 1a(18) of the Act, 7 U.S.C. § 1a(18)

   (2018), and that engages in retail forex transactions.”

           125.    During the period from at least February 2013 to the present, Highrise acted as

   a CPO for Highrise within the meaning of Section 1a(11) of the Act, 7 U.S.C. § 1a(11)

   (2018), and 17 C.F.R. § 5.1(d)(1), and solicited and accepted funds, using instrumentalities of

   interstate commerce, for a pooled investment vehicle from non-ECPs for the purpose of

   engaging in retail forex transactions while failing to register as a CPO in violation of

   7 U.S.C. § 6m(1).

           126.    During the period from at least September 2016 to the present, Green Knight

   acted as CPO for the Green Knight Pool, within the meaning of 7 U.S.C. § 1a(11) and

   17 C.F.R. § 5.1(d)(1), and solicited and accepted funds, using instrumentalities of interstate

   commerce, for a pooled investment vehicle from non-ECPs for the purpose of engaging in

   retail forex transactions while failing to register as a CPO in violation of 7 U.S.C. § 6m(1).

           127.    During the period from at least March 2015 to the present, SR&B acted as

   CPO for the SR&B Pool, within the meaning of 7 U.S.C. § 1a(11) and 17 C.F.R. § 5.1(d)(1),



                                                  34
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 35 of 48 PageID 35




   and solicited and accepted funds, using instrumentalities of interstate commerce, for a pooled

   investment vehicle from non-ECPs for the purpose of engaging in retail forex transactions

   while failing to register as a CPO in violation of 7 U.S.C. § 6m(1).

           128.   During the period from at least February 2019 to the present, Bull Run acted

   as CPO for the Bull Run Pool, within the meaning of 7 U.S.C. § 1a(11) and 17 C.F.R.

   § 5.1(d)(1), and solicited and accepted funds, using instrumentalities of interstate commerce,

   for a pooled investment vehicle from non-ECPs for the purpose of engaging in retail forex

   transactions while failing to register as a CPO in violation of 7 U.S.C. § 6m(1).

           129.   During the period from at least January 2015 to the present, King Royalty

   acted as CPO for the King Royalty pool, within the meaning of 7 U.S.C. § 1a(11) and

   17 C.F.R. § 5.1(d)(1) and solicited and accepted funds, using instrumentalities of interstate

   commerce, for a pooled investment vehicle from non-ECPs for the purpose of engaging in

   retail forex transactions while failing to register as a CPO in violation of 7 U.S.C. § 6m(1).

           130.   The Corporate Defendants violated 7 U.S.C. §§ 2(c)(2)(C)(iii)(I)(cc), 6m(1)

   and 17 C.F.R. § 5.3(a)(2)(i) by engaging in these activities without having registered as

   CPOs.

           131.   Singh held and exercised direct and indirect control over Highrise and either

   did not act in good faith or knowingly induced Highrise’s violations and is therefore liable,

   pursuant to 7 U.S.C. § 13c(b), for Highrise’s violations of 7 U.S.C. §§ 2(c)(2)(C)(iii)(I)(cc)

   and 6m(1) and 17 C.F.R. § 5.3(a)(2)(i) .

           132.   Cologero held and exercised direct and indirect control over Green Knight and

   either did not act in good faith or knowingly induced Green Knight’s violations and is



                                                  35
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 36 of 48 PageID 36




   therefore liable, pursuant to 7 U.S.C. § 13c(b), for Green Knight’s violations of 7 U.S.C.

   §§ 2(c)(2)(C)(iii)(I)(cc) and 6m(1) and 17 C.F.R. § 5.3(a)(2)(i).

           133.        Sahdeo held and exercised direct and indirect control over SR&B and either

   did not act in good faith or knowingly induced SR&B’s violations and is therefore liable,

   pursuant       to     7 U.S.C.    §    13c(b),   for   SR&B’s       violations   of     7 U.S.C.

   §§ 2(c)(2)(C)(iii)(I)(cc), 6m(1) and 17 C.F.R. § 5.3(a)(2)(i).

           134.        Rosseau held and exercised direct and indirect control over Bull Run and

   either did not act in good faith or knowingly induced Bull Run’s violations and is therefore

   liable, pursuant to 7 U.S.C. § 13c(b), for Bull Run’s violations of 7 U.S.C.

   §§ 2(c)(2)(C)(iii)(I)(cc), 6m(1) and 17 C.F.R. § 5.3(a)(2)(i).

           135.        Raj held and exercised direct and indirect control over King Royalty and

   either did not act in good faith or knowingly induced King Royalty’s violations and is

   therefore liable, pursuant to 7 U.S.C. § 13c(b), for King Royalty’s violations of 7 U.S.C.

   §§ 2(c)(2)(C)(iii)(I)(cc), 6m(1) and 17 C.F.R. § 5.3(a)(2)(i).

           136.        Each use by the Corporate Defendants of the mails or any means or

   instrumentality of interstate commerce in connection with their business as a CPO without

   proper registration, including, but not limited to, those specifically alleged herein, is alleged

   as a separate and distinct violation of 7 U.S.C. §§ 2(c)(2)(C)(iii)(I)(cc), 6m(1) and 17 C.F.R.

   § 5.3(a)(2)(i).




                                                    36
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 37 of 48 PageID 37




                                            COUNT FIVE

              FAILURE TO REGISTER AS APs OF A CPO AND ALLOWING
             UNREGISTERED APs TO REMAIN ASSOCIATED WITH A CPO

              Violations of Section 4k(2) of the Act, 7 U.S.C. § 6k(2) (2018) and
            Regulations 3.12 and 5.3(a)(2)(ii), 17 C.F.R. §§ 3.12, 5.3(a)(2)(ii) (2019)

                                       (Against All Defendants)

          137.    The allegations set forth in the paragraphs above are re-alleged and

   incorporated herein by reference.

          138.    With certain exemptions and exclusions not applicable here, it is unlawful for

   a person to be associated with a CPO as a partner, officer, employee, consultant, or agent, or

   a person occupying a similar status or performing similar functions, in any capacity that

   involves the solicitation of funds, securities, or property for participation in a retail forex pool

   unless registered with the Commission as an AP of the CPO pursuant to 7 U.S.C. § 6k(2) and

   17 C.F.R. §§ 3.12, 5.3(a)(2)(ii).

          139.    7 U.S.C. § 6k(2) also makes it unlawful for a CPO to permit such a person to

   become or remain associated with the CPO in any such capacity if the CPO knew or should

   have known that the person was not registered as an AP.

          140.    17 C.F.R. § 3.12 prohibits any person from being associated with a CPO as an

   AP unless that person shall have registered with the CFTC as an AP of that sponsoring CPO.

          141.    Singh violated 7 U.S.C. § 6k(2) and 17 C.F.R. §§ 3.12 and 5.3(a)(2)(ii) in that

   he acted as an AP of Highrise without the benefit of registration as an AP of a CPO;

   Cologero violated 7 U.S.C. § 6k(2) and 17 C.F.R. §§ 3.12 and 5.3(a)(2)(ii) in that he acted as

   an AP of Green Knight without the benefit of registration as an AP of a CPO; Sahdeo



                                                   37
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 38 of 48 PageID 38




   violated 7 U.S.C. § 6k(2) and 17 C.F.R. §§ 3.12 and 5.3(a)(2)(ii) in that he acted as an AP of

   SR&B without the benefit of registration as an AP of a CPO; Rosseau violated 7 U.S.C.

   § 6k(2) and 17 C.F.R. §§ 3.12, and 5.3(a)(2)(ii) in that he acted as an AP of Bull Run without

   the benefit of registration as an AP of a CPO; Raj violated 7 U.S.C. § 6k(2) and 17 C.F.R.

   §§ 3.12 and 5.3(a)(2)(ii) in that he acted as an AP of King Royalty without the benefit of

   registration as an AP of a CPO.

          142.    Highrise violated 7 U.S.C. § 6k(2) in that, acting as a CPO, it allowed Singh

   to act as its AP when it knew or should have known that Singh was not registered as an AP;

   Green Knight violated 7 U.S.C. § 6k(2) in that, acting as a CPO, it allowed Cologero to act as

   its AP when it knew or should have known that Cologero was not registered as an AP; SR&B

   violated 7 U.S.C. § 6k(2) in that, acting as a CPO, it allowed Sahdeo to act as its AP when it

   knew or should have known that SR&B was not registered as an AP; Bull Run violated

   7 U.S.C. § 6k(2) in that, acting as a CPO, it allowed Rosseau to act as its AP when it knew or

   should have known that Rosseau was not registered as an AP; King Royalty violated

   7 U.S.C. § 6k(2) in that, acting as a CPO, it allowed Raj to act as its AP when it knew or

   should have known that Raj was not registered as an AP.

          143.    Each act by Singh of soliciting funds, securities, or property for participation

   in a retail forex pool while being associated with Highrise as a partner, officer, employee,

   consultant, or agent without being registered as an AP of a CPO, and each act by Highrise of

   allowing Singh to be associated with it in such a capacity when Highrise knew or should

   have known Singh was not registered as an AP, is alleged as a separate and distinct violation

   of 7 U.S.C. § 6k(2) and 17 C.F.R. §§ 3.12, and 5.3(a)(2)(ii).



                                                 38
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 39 of 48 PageID 39




           144.     Each act by Cologero of soliciting funds, securities, or property for

   participation in a retail forex pool while being associated with Green Knight as a partner,

   officer, employee, consultant, or agent without being registered as an AP of a CPO, and each

   act by Green Knight of allowing Cologero to be associated with it in such a capacity when

   Green Knight knew or should have known Cologero was not registered as an AP, is alleged

   as a separate and distinct violation of 7 U.S.C. § 6k(2) and 17 C.F.R. §§ 3.12 and

   5.3(a)(2)(ii).

           145.     Each act by Sahdeo of soliciting funds, securities, or property for participation

   in a retail forex pool while being associated with SR&B as a partner, officer, employee,

   consultant, or agent without being registered as an AP of a CPO, and each act by SR&B of

   allowing Sahdeo to be associated with it in such a capacity when SR&B knew or should have

   known Sahdeo was not registered as an AP, is alleged as a separate and distinct violation of

   7 U.S.C. § 6k(2) and 17 C.F.R. §§ 3.12, and 5.3(a)(2)(ii).

           146.     Each act by Rosseau of soliciting funds, securities, or property for

   participation in a retail forex pool while being associated with Bull Run as a partner, officer,

   employee, consultant, or agent without being registered as an AP of a CPO, and each act by

   Bull Run of allowing Rosseau to be associated with it in such a capacity when Bull Run

   knew or should have known Rosseau was not registered as an AP, is alleged as a separate and

   distinct violation of 7 U.S.C. § 6k(2) and 17 C.F.R. §§ 3.12 and 5.3(a)(2)(ii).

           147.     Each act by Raj of soliciting funds, securities, or property for participation in

   a retail forex pool while being associated with King Royalty as a partner, officer, employee,

   consultant, or agent without being registered as an AP of a CPO, and each act by King



                                                   39
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 40 of 48 PageID 40




   Royalty of allowing Raj to be associated with it in such a capacity when King Royalty knew

   or should have known Raj was not registered as an AP, is alleged as a separate and distinct

   violation of 7 U.S.C. § 6k(2) and 17 C.F.R. §§ 3.12 and 5.3(a)(2)(ii).

                                            COUNT SIX

                         FAILURE TO OPERATE COMMODITY POOL
                              AS A SEPARATE LEGAL ENTITY

             Violations of Regulation 4.20(a)(1), (b), 17 C.F.R. § 4.20(a)(1), (b) (2019)
                                    (Against All Defendants)

             148.   The allegations set forth in the paragraphs above are re-alleged and

   incorporated herein by reference.

             149.   Regulation 5.4, 17 C.F.R. § 5.4 (2019), states that Part 4 of the CFTC’s

   Regulations, 17 C.F.R. Part 4 (2019), applies to any person required to register as a CPO

   pursuant to Part 5 of the CFTC’s Regulations relating to forex transactions, 17 C.F.R. Part 5

   (2019).

             150.   17 C.F.R. § 4.20(a)(l) requires a CPO to operate its commodity pool as an

   entity cognizable as a legal entity separate from that of the pool operator, with certain

   specified exceptions not applicable here.

             151.   17 C.F.R. § 4.20(b) requires that all funds, securities, or other property

   received by a CPO from a prospective or existing pool participant must be received in the

   commodity pool’s name.

             152.   By accepting or depositing pool funds in bank and trading accounts held in the

   name of the Master Pool and Feeder Pools, and not into separate legal entities, the Corporate




                                                  40
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 41 of 48 PageID 41




   Defendants failed to operate their pools as legal entities separate from themselves as pool

   operators, in violation of 17 C.F.R. § 4.20(a)(l) and (b).

          153.    From at least: a) February 2013 for Highrise; b) September 2016 for Green

   Knight; c) March 2015 for SR&B; d) February 2019 for Bull Run; and e) January 2015 for

   King Royalty, respectively, through the present, the Corporate Defendants, while acting as

   CPOs, violated 17 C.F.R. § 4.20(a)(l) and (b) by failing to operate their respective retail forex

   pools as legal entities separate from themselves.

          154.    Defendant Singh controls Highrise, directly or indirectly, and did not act in

   good faith or knowingly induced, directly or indirectly, Highrise’s, conduct alleged in this

   Count. Therefore, pursuant to 7 U.S.C. § 13c(b), Singh is liable for Highrise’s violations of

   17 C.F.R. § 4.20(a)(l) and, (b).

          155.    Defendant Cologero controls Green Knight, directly or indirectly, and did not

   act in good faith or knowingly induced, directly or indirectly, Green Knight’s, conduct

   alleged in this Count. Therefore, pursuant to 7 U.S.C. § 13c(b), Cologero is liable for Green

   Knight’s violations of 17 C.F.R. § 4.20(a)(l) and, (b).

          156.    Defendant Rosseau controls Bull Run, directly or indirectly, and did not act in

   good faith or knowingly induced, directly or indirectly, Bull Run’s, conduct alleged in this

   Count. Therefore, pursuant to7 U.S.C. § 13c(b), Rosseau is liable for Bull Run’s violations

   of 17 C.F.R. § 4.2(a)(l) and, (b).

          157.    Defendant Raj controls King Royalty, directly or indirectly, and did not act in

   good faith or knowingly induced, directly or indirectly, King Royalty’s, conduct alleged in




                                                   41
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 42 of 48 PageID 42




   this Count. Therefore, pursuant to 7 U.S.C. § 13c(b), Raj is liable for King Royalty’s

   violations of 17 C.F.R. § 4.20(a)(l) and, (b).

          158.    Defendant Sahdeo controls SR&B, directly or indirectly, and did not act in

   good faith or knowingly induced, directly or indirectly, SR&B’s, conduct alleged in this

   Count. Therefore, pursuant to 7 U.S.C. § 13c(b), Sahdeo is liable for SR&B’s violations of

   17 C.F.R. § 4.20(a)(l) and, (b).

          159.    Each instance of accepting funds in the name of the Corporate Defendants and

   not into separate legal entities, during the periods relevant to each CPO, including but not

   limited to those specifically alleged herein, is alleged as a separate and distinct violation of

   17 C.F.R. § 4.20(a)(1) and (b).

                                              COUNT SEVEN

                            FAILURE TO PROVIDE POOL DISCLOSURES

                        Violations of Regulation 4.21, 17 C.F.R. § 4.21 (2019)
             (Against Highrise, Singh, Green Knight, Cologero, Bull Run, Rosseau, King
                                         Royalty, and Raj)

          160.    The allegations set forth in the paragraphs above are re-alleged and

   incorporated herein by reference.

          161.    17 C.F.R. § 4.21(a)(1) provides that “each commodity pool operator registered

   or required to be registered under the Act must deliver or cause to be delivered to a

   prospective participant in a pool that it operates or intends to operate a Disclosure Document

   for the pool prepared in accordance with §§ 4.24 and 4.25 by no later than the time it delivers

   to the prospective participant a subscription agreement for the pool . . . .”




                                                    42
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 43 of 48 PageID 43




          162.    Defendants Highrise, Green Knight, Bull Run, and King Royalty failed to

   provide prospective pool participants with pool disclosure documents in the form specified in

   Regulations 4.24 and 4.25, 17 C.F.R. §§ 4.24, 4.25 (2019).

          163.    Defendant Singh controls Highrise, directly or indirectly, and did not act in

   good faith or knowingly induced, directly or indirectly, Highrise’s, conduct alleged in this

   Count. Therefore, pursuant to 7 U.S.C. § 13c(b), Singh is liable for Highrise’s violations of

   17 C.F.R. § 4.21.

          164.    Defendant Cologero controls Green Knight, directly or indirectly, and did not

   act in good faith or knowingly induced, directly or indirectly, Green Knight’s, conduct

   alleged in this Count. Therefore, pursuant to 7 U.S.C. § 13c(b), Cologero is liable for Green

   Knight’s violations of 17 C.F.R. § 4.21.

          165.    Defendant Rosseau controls Bull Run, directly or indirectly, and did not act in

   good faith or knowingly induced, directly or indirectly, Bull Run’s, conduct alleged in this

   Count. Therefore, pursuant to7 U.S.C. § 13c(b), Rosseau is liable for Bull Run’s violations

   of 17 C.F.R. § 4.21.

          166.    Defendant Raj controls King Royalty, directly or indirectly, and did not act in

   good faith or knowingly induced, directly or indirectly, King Royalty’s, conduct alleged in

   this Count. Therefore, pursuant to 7 U.S.C. § 13c(b), Raj is liable for King Royalty’s

   violations of 17 C.F.R. § 4.21.

          167.    By reason of the foregoing, Highrise, Green Knight, Bull Run, and King

   Royalty violated 17 C.F.R. § 4.21.




                                                 43
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 44 of 48 PageID 44




           168.   Each failure to furnish the required disclosure documents to prospective pool

   participants and pool participants, including but not limited to those specifically alleged

   herein, is alleged as a separate and distinct violation of 17 C.F.R. § 4.21.

                                  VIII. RELIEF REQUESTED

           WHEREFORE, the Commission respectfully requests that this Court, as authorized

   by Section 6c of the Act, 7 U.S.C. § 13a-1 (2018), and pursuant to its own equitable powers:

           A.     Find that Defendants Highrise and Singh violated Sections 4b(a)(2)(A)-(C)

   and 4o(1)(A) and (B) of the Act, 7 U.S.C. §§ 6b(a)(2)(A)-(C), 6o(1)(A), (B) (2018), and

   Regulation 5.2(b), 17 C.F.R § 5.2(b) (2019); Defendants Green Knight; Cologero, Bull Run,

   Rosseau, King Royalty and Raj violated 7 U.S.C. § 6o(1)(B) (2018); Defendants Highrise,

   Green     Knight,    SR&B,      Bull     Run     and    King     Royalty       violated   Sections

   §§2(c)(2)(C)(iii)(I)(cc), and 4m(1) of the Act, 7 U.S.C. §§ 2(c)(2)(C)(iii)(I)(cc), 6m(1)

   (2018), and Regulation 5.3(a)(2)(i), 17 C.F.R. § 5.3(a)(2)(i) (2019); Defendants Highrise,

   Singh, Green Knight, Cologero, Bull Run, Rosseau, King Royalty, Raj, Sahdeo, and SR&B

   violated Section 4(k)(2) of the Act, 7 U.S.C. § 6k(2) (2018); Defendants Singh, Cologero,

   Rosseau, Raj, and Sahdeo violated Regulations 3.12 and 5.3(a)(2)(ii), 17 C.F.R. §§ 3.12,

   5.3(a)(2)(ii) (2019); Defendants Highrise, Singh, Green Knight, Cologero, SR&B, Sahdeo,

   King Royalty, Raj, Bull Run and Rosseau violated Regulation 4.20(a)(l) and (b), 17 C.F.R.

   § 4.20(a)(1), (b) (2019), and Defendants Highrise, Singh, Green Knight, Cologero, King

   Royalty, Raj, Bull Run and Rosseau violated Regulation 4.21, 17 C.F.R. § 4.21 (2019);

           B.     Enter an order of permanent injunction restraining and enjoining Defendants,

   their affiliates, agents, servants, employees, successors, assigns, attorneys, and all persons in



                                                   44
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 45 of 48 PageID 45




   active concert with them, who receive actual notice of such order by personal service or

   otherwise, from engaging in the conduct described above, in violation of 7 U.S.C.

   §§ 6b(a)(2)(A)-(C) and 6o(1)(A) and (B), and 17 C.F.R § 5.2(b) as to Defendants Highrise

   and Singh; 7 U.S.C. § 6o(1)(B) as to Defendants Green Knight, Cologero, Bull Run,

   Rosseau, King Royalty and Raj; 7 U.S.C. §§ 2(c)(2)(C)(iii)(I)(cc), 6m(1) and 17 C.F.R.

   § 5.3(a)(2)(i) as to Defendants Highrise, Green Knight, SR&B, Bull Run and King Royalty;

   7 U.S.C. § 6k(2) as to Defendants Highrise, Singh, Green Knight, Cologero, Bull Run,

   Rosseau, King Royalty, Raj, Sahdeo, and SR&B; 17 C.F.R. §§ 3.12 and 5.3(a)(2)(ii) as to

   Defendants Singh, Cologero, Rosseau, Raj, and Sahdeo; 17 C.F.R. § 4.20(a)(l) and (b), as to

   Defendants Highrise, Singh, Green Knight, Cologero, Bull Run, Rosseau, King Royalty, Raj,

   SR&B and Sahdeo, and 17 C.F.R. § 4.21 as to Defendants Highrise, Singh, Green Knight,

   Cologero, King Royalty, Raj, Bull Run and Rosseau.

          C.          Enter an order of permanent injunction restraining and enjoining all

   Defendants and their affiliates, agents, servants, employees, successors, assigns, attorneys,

   and all persons in active concert with them, from directly or indirectly:

               i.        Trading on or subject to the rules of any registered entity (as that term is

                         defined in Section 1a(40) of the Act, 7 U.S.C. § la(40) (2018));

               ii.       Entering into any transactions involving “commodity interests” (as that

                         term is defined in Regulation 1.3, 17 C.F.R. § 1.3 (2019), for accounts

                         held in the name of any Defendant or for accounts in which any Defendant

                         has a direct or indirect interest;

               iii.      Having any commodity interests traded on any Defendant’s behalf;



                                                      45
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 46 of 48 PageID 46




               iv.       Controlling or directing the trading for or on behalf of any other person or

                         entity, whether by power of attorney or otherwise, in any account

                         involving commodity interests;

               v.        Soliciting, receiving or accepting any funds from any person for the

                         purpose of purchasing or selling of any commodity interests;

               vi.       Applying for registration or claiming exemption from registration with the

                         Commission in any capacity, and engaging in any activity requiring

                         registration or exemption from registration with the Commission, except

                         as provided for in Regulation 4.14(a)(9), 17 C.F.R. § 4.14(a)(9) (2019);

                         and

               vii.      Acting as a principal (as that term is defined in Regulation 3.1(a),

                         17 C.F.R. § 3.1(a) (2019)), agent, or any other officer or employee of any

                         person registered, exempted from registration, or required to be registered

                         with the Commission except as provided for in 17 C.F.R. § 4.14(a)(9).

          D.          Enter an order directing Highrise, Singh, Green Knight, Cologero, SR&B,

   Sahdeo, Bull Run, Rosseau, King Royalty¸ and Raj as well as any third-party transferee

   and/or successors thereof, to disgorge, pursuant to such procedure as the Court may order, all

   benefits received including, but not limited to, salaries, commissions, loans, fees, revenues,

   and trading profits derived, directly or indirectly, from acts or practices which constitute

   violations of the Act and Regulations as described herein, including pre-judgment and post-

   judgment interest;




                                                    46
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 47 of 48 PageID 47




          E.      Enter an order directing Highrise, Singh, Green Knight, Cologero, SR&B,

   Sahdeo, Bull Run, Rosseau, King Royalty¸ and Raj as well as any successors thereof, to

   make full restitution to every person who has sustained losses proximately caused by the

   violations described herein, including pre-judgment and post-judgment interest;

          F.      Enter an order directing Highrise, Singh, Green Knight, Cologero, SR&B,

   Sahdeo, Bull Run, Rosseau, King Royalty¸ and Raj as well as any successors thereof, to

   rescind, pursuant to such procedures as the Court may order, all contracts and agreements,

   whether implied or express, entered into between, with or among Highrise, Singh, Green

   Knight, Cologero, SR&B, Sahdeo, Bull Run, Rosseau, King Royalty¸ and Raj and any of the

   pool participants whose funds were received by Highrise, Singh, Green Knight, Cologero,

   SR&B, Sahdeo, Bull Run, Rosseau, King Royalty¸ and Raj as a result of the acts and

   practices that constituted violations of the Act and Regulations as described herein;

          G.      Enter an order directing Highrise, Singh, Green Knight, Cologero, SR&B,

   Sahdeo, Bull Run, Rosseau, King Royalty¸ and Raj to pay a civil monetary penalty assessed

   by the Court, in an amount not to exceed the penalty prescribed by Section 6(c)(d)(1) of the

   Act, 7 U.S.C. § 13a-1(d)(1) (2018), as adjusted for inflation pursuant to the Federal Civil

   Penalties Inflation Adjustment Act Improvements Act of 2015, Pub. L. 114-74, tit. VII,

   § 701, 129 Stat. 584, 599-600, see Regulation 143.8, 17 C.F.R. § 143.8 (2019), for each

   violation of the Act and Regulations, as described herein;

          H.      Enter an order requiring Highrise, Singh, Green Knight, Cologero, SR&B,

   Sahdeo, Bull Run, Rosseau, King Royalty¸ and Raj to pay costs and fees as permitted by

   28 U.S.C §§ 1920, 2413(a)(2) (2018); and



                                                 47
Case 6:20-cv-01657-CEM-GJK Document 1 Filed 09/09/20 Page 48 of 48 PageID 48




          I.     Enter an order providing such other and further relief as this Court may deem

   necessary and appropriate under the circumstances.

          Dated: September 9, 2020            Respectfully Submitted,


                                              COMMODITY FUTURES
                                              TRADING COMMISSION

                                              By: /s/ Cristina Covarrubias

                                              Cristina Covarrubias (Trial Counsel)
                                              (appearing
                                              pursuant to Local Rule 2.02(b))
                                              Susan B. Padove (appearing
                                              pursuant to Local Rule 2.02(b))
                                              Elizabeth M. Streit (appearing
                                              pursuant to Local Rule 2.02(b))
                                              Scott R. Williamson (appearing
                                              pursuant to Local Rule 2.02(b))




                                              Attorneys for Plaintiff
                                              Commodity Futures Trading
                                              Commission
                                              525 W. Monroe St
                                              Chicago, IL 60661
                                              Tel. (312) 596-0700
                                              Fac. (312) 596-0714
                                              ccovarrubias@cftc.gov
                                              spadove@cftc.gov
                                              estreit@cftc.gov
                                              swilliamson@cftc.gov




                                               48
